Exhibit 10.4

 

September 17, 2014

 

Monica Van Berkel
19940 Winners Circle
Yorba Linda, CA 92886

 

Re:                             Retention Award

 

Dear Monica:

 

As you know, EMCORE Corporation (the “Company”) contemplates entering into a
transaction whereby it may dispose of (by way of sale of assets or stock, merger
or other type of transaction) its solar photovoltaics business (the
“Business”).  I am pleased to inform you that, subject to the terms and
conditions of this letter agreement, you are eligible to earn retention payments
in connection with the disposition of the Business as an incentive for you to
continue to use your best efforts to ensure sustained performance results for
the Company during the sale process and thereafter.

 

1.                                      In General.  Subject to the terms and
conditions described below, the Company (or its successor, as applicable) will
make a payment to you (the “Retention Award”) upon the disposition of the
Business in the amount of THREE HUNDRED AND THIRTY THOUSAND DOLLARS
($330,000.00).

 

One half of the Retention Award will be paid on or as soon as practicable (and
in any event within five (5) business days) following the closing of the
disposition, provided that you remain continuously employed by the Company
through such payment date, and, provided you remain continuously employed by the
Company for six (6) months following such closing date, the remainder of the
Retention Award will be paid (without interest) as soon as practicable (and in
any event within five (5) business days) following such six-month anniversary.

 

2.                                      Forfeiture Upon Employment Termination. 
You forfeit your right to the Retention Award if your employment with the
Company terminates unless the termination of employment is a Qualifying
Termination.  For purposes of this letter agreement, a Qualifying Termination is
a termination of your employment by the Company without “Cause” or by you for
“Good Reason,” as such terms are defined in your Employment Agreement with the
Company dated as of August 2, 2011 (the “Employment Agreement”).  If your
employment is terminated in a Qualifying Termination, the Company (or its
successor, as applicable) will pay to you (without interest), on or as soon as
practicable (and in any event within five (5) business days) following your date
of termination, the amount of the Retention Award not yet then paid to the
extent attributable to a disposition of the Business that occurred on or before
the date of termination.  You will also be entitled to receive the full amount
of the Retention Award if, within 60 days following the date your employment is
terminated in a Qualifying Termination, the Company consummates a disposition of
the Business or the Company enters into a binding agreement that results in the
consummation of such a disposition; such payment shall be made (without
interest), in a lump sum, on or as soon as practicable (and in any event within
five (5) business days) following the date such disposition is consummated.

 

--------------------------------------------------------------------------------


 

3.                                      Certain Special Rules.

 

(a)                                 Waiver of Certain Rights.  You will not
assert that any changes by the Company in your position, duties or
responsibilities or other terms and conditions of employment attributable to the
disposition of the Company’s telecommunications or broadband businesses
individually constitute “Good Reason” under this letter agreement or the
Employment Agreement by reason of Section 4.4(a) or 4.4(d) of the Employment
Agreement or that you are otherwise entitled to severance benefits under
Section 4.6 of the Employment Agreement solely as a result of such disposition. 
If in connection with a disposition of the Business you should successfully
assert “Good Reason” under this letter agreement or the Employment Agreement by
reason of Section 4.4(a) or 4.4(d) of the Employment Agreement or that you are
otherwise entitled to severance benefits under Section 4.6 of the Employment
Agreement solely as a result of a disposition of the Business, you shall forfeit
and not be paid the 409A Excess Amount (defined below) and you agree that each
installment of cash severance to which you would then otherwise be entitled
under Section 4.6 of the Employment Agreement shall be reduced by a proportional
amount of the Retention Award paid to you by the Company (as determined on a
pre-tax basis).

 

(b)                                 409A Limitation on Amount.  To the extent
the amount of the Retention Award payable on any date exceeds (together with any
earlier payment of Retention Award amounts) the sum of (i) two and one half (2½)
months of your base salary plus (ii) the amount described in Treas. Reg. §
1.409A-1(b)(9)(iii)(A), in each case determined as of the date of payment (such
excess, the “409A Excess Amount”), payment of the 409A Excess Amount will not be
made at the times described in Paragraphs 1 and 2 above and instead payment of
such amount will be made (unless forfeited pursuant to Paragraph 3(a) above) in
a lump sum as soon as practicable (and in any event within five (5) business
days) following your termination of employment.  For the avoidance of doubt, any
amount of your Retention Award that is not a 409A Excess Amount will be paid to
you at the times described in Paragraphs 1 and 2 above.

 

4.                                      Limitation on Payment Amount.  Any
payment pursuant to Paragraph 1 or 2 above shall be taken into account as a
“Payment” within the meaning of Section 4.7 of the Employment Agreement.

 

5.                                      No Right to Continued Employment.  Your
eligibility for the Retention Award does not give you the right to be retained
in the service of the Company or any of its affiliates.

 

6.                                      Dispute Resolution.  Any dispute under
this letter agreement shall be treated as subject to the provisions of
Section 6.5 of the Employment Agreement.

 

7.                                      Termination of Obligation.  The
Company’s obligation to pay the Retention Award shall cease in respect of the
disposition of the Business to the extent the disposition has not occurred
within twelve (12) months following the date hereof.

 

8.                                      Certain General Provisions.  The
Company’s obligations under this letter agreement are unfunded and unsecured,
and it grants you no right to, or any interest in, any assets of the Company
which may be applied by the Company to the payment of the Retention Award. 
Neither your eligibility for nor your right to a Retention Award is assignable
or transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge

 

2

--------------------------------------------------------------------------------


 

or in any other manner, and no attempted assignment or transfer thereof shall be
effective.  No right or interest that you have by virtue of this letter
agreement shall be subject to any of your obligations or liabilities.  The
headings and captions in this letter agreement are provided for reference and
convenience only, shall not be considered part of this letter agreement, and
shall not be employed in its construction.

 

9.                                      Section 409A of the Code.  To the extent
the Retention Award is subject to Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), then, to the extent necessary to avoid a tax
under Section 409A, the Retention Award shall not be paid before you are deemed
to have had a separation from service under Section 409A and the Retention Award
shall instead be paid six months following such separation from service if you
are a specified employee within the meaning of Section 409A.  Each amount to be
paid or benefit to be provided under this letter agreement shall be construed as
a separate identified payment for purposes of Section 409A.

 

10.                               Withholding.  The Company (or its successors
as the case may be) shall be entitled to withhold from amounts to be paid to you
hereunder any standard Company deductions and any federal, state or local
withholding or other taxes or charges which it is required to withhold.

 

11.                               Other Plans.  Amounts payable under this
letter agreement shall not be treated as compensation for purposes of computing
or determining any benefit under any pension, savings, severance,
bonus/incentive, insurance, or other employee compensation or benefit plan of
the Company or its affiliates.

 

12.                               Successors.  This letter agreement shall be
binding upon you and your heirs, executors, administrators and successors and
upon any successor to the Company.

 

13.                               Effect on Employment Agreement.  Except as
otherwise provided in this letter agreement, the Employment Agreement shall
continue in effect in accordance with its terms.

 

14.                               Acknowledgment.  Please countersign a copy of
this letter agreement where indicated below and return it to Alfredo Gomez not
later than September 17, 2014.  By signing below, you acknowledge and agree to
be bound by all of the terms and conditions of this letter agreement.  If we do
not receive a countersigned copy of this letter agreement by September 17, 2014,
you will not be eligible to receive a Retention Award.

 

*  *  *

 

The Company is pleased to be able to provide you with this incentive and looks
forward to your active participation at this important time for the business.

 

Yours sincerely,

 

/s/ Alfredo Gomez

 

 

Alfredo Gomez
EMCORE Corporation
General Counsel

 

ACKNOWLEDGMENT OF AND AGREEMENT TO TERMS AND CONDITIONS:

 

As of the date first written above, I, Monica Van Berkel, hereby acknowledge the
terms of this letter agreement and agree to be bound by all of its terms and
conditions.

 

Signature:

/s/ Monica Van Berkel

 

 

 

3

--------------------------------------------------------------------------------